

Exhibit 10.60














AG US GROUP SERVICES INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(As Amended and Restated Effective January 1, 2020)























--------------------------------------------------------------------------------






AG US GROUP SERVICES INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(As Amended and Restated Effective January 1, 2020)


Introduction
Assured Guaranty Corp., a Maryland corporation (“AGC”), previously established
the Assured Guaranty Corp. Non-Qualified Profit Sharing Plan. Effective January
1, 2006, AGC adopted the amendment and restatement of the Assured Guaranty Corp.
Non-Qualified Profit Sharing Plan and renamed it as the Assured Guaranty Corp.
Supplemental Executive Retirement Plan. Effective January 1, 2017, the Assured
Guaranty Corp. Supplemental Executive Retirement Plan was renamed the AG US
Group Services Inc. Supplemental Executive Retirement Plan (the “Plan”) and was
assumed and continued by AG US Group Services Inc., a Delaware corporation (the
“Company”). The Plan is maintained for the benefit of a select group of
management or highly compensated employees. The Plan is an unfunded arrangement
and is intended to be exempt from the requirements set forth in Title I of ERISA
(as defined below) as an excess benefit plan within the meaning of Section 3(36)
of ERISA. It is intended to comply with Section 409A of the Code (as defined
below). The provisions set forth herein constitute an amendment, restatement and
continuation of the Plan as in effect immediately prior to January 1, 2020 (the
“Restatement Effective Date”), subject to the following:
(a)
The Plan as set forth herein shall apply to amounts deferred under the Plan on
or after the Restatement Effective Date; provided that amounts deferred prior to
the Restatement Effective Date will be subject to the applicable provisions of
the Plan as in effect prior to the Restatement Effective Date.

(b)
All amounts deferred under the Plan will be subject to the provisions of section
409A of the Code and applicable guidance issued thereunder (“Section 409A”),
regardless of whether such amounts were deferred (within the meaning of Section
409A) on, prior to, or after January 1, 2005.

ARTICLE 1 - Definitions
1.1    Account.
The bookkeeping account established for each Participant as provided in Section
5.1 hereof.
1.2    Administrator.
The Company, and any such committee or persons to whom the Board of Directors of
the Company delegates some or all of the authority to control and manage the
operation and administration of the Plan.


1



--------------------------------------------------------------------------------





1.3    Board.
The Board of Directors of the Company.
1.4    Code.
The Internal Revenue Code of 1986, as amended.
1.5    Company.
AG US Group Services Inc.
1.6    Compensation.
The Participant’s “Compensation” as defined in the AG US Group Services Inc.
Retirement Plan; provided, however, that “Compensation” shall exclude any amount
paid in the Plan Year but earned for services in a prior year unless a Deferral
Election was timely made with respect to such amount in accordance with the
requirements of the Plan and Code Section 409A; and provided, further, however,
that “Compensation” shall exclude any amounts earned or paid with respect to
performance fees or carried interests (including, without limitation, through
the award of limited partnership or membership interests that would entitle an
employee to performance fees or carried interests) or any bonuses paid in
relation to performance fees or carried interests.
1.7    Deferrals.
The portion of Compensation that a Participant elects to defer in accordance
with Section 3.1 hereof.
1.8    Deferral Election.
The separate written agreement, submitted to the Administrator, by which an
Eligible Employee elects to make Deferrals to the Plan in accordance with the
requirements of sections 3.1, 3.2 and 3.4 hereof.
1.9    Disability.
A Participant will be considered to be “Disabled” for purposes of the Plan if he
or she would be treated as “disabled” in accordance with the provisions of
Treas. Reg. §1.409A-3(i)(4).
1.10    Effective Date.
January 1, 2006.
1.11    Eligible Employee.


2



--------------------------------------------------------------------------------





An Employee shall be considered an Eligible Employee if such Employee is
designated as an Eligible Employee by the Company. The designation of an
Employee as an Eligible Employee in any year shall not confer upon such Employee
any right to be designated as an Eligible Employee in any future Plan Year.
1.12    Employee.
Any person employed by an Employer.
1.13    Employer.
The Company and each Related Company which, with the consent of the Company,
adopts the Plan.
1.14    Employer Core Retirement Contribution.
A core retirement contribution that may be made by an Employer in its discretion
and that is credited to the Participant’s Account in accordance with the terms
of Section 3.6 hereof.
1.15    Employer Discretionary Contribution.
A discretionary contribution that may be made by an Employer in its discretion
and that is credited to the Participant’s Account in accordance with the terms
of Section 3.7 hereof.
1.16    ERISA.
The Employee Retirement Income Security Act of 1974, as amended.
1.17    Investment Fund or Index.
Each investment(s) which serves as a means to measure value, increases or
decreases with respect to a Participant’s Accounts.
1.18    Matching Contribution.
A contribution made by an Employer that is credited to the Participant’s Account
in accordance with the terms of Section 3.5 hereof.
1.19    Participant.
An Eligible Employee who is a Participant as provided in Article 2.
1.20    Plan Year.
The 12-consecutive month period from January 1 through December 31.


3



--------------------------------------------------------------------------------





1.21    Related Company.
The term “Related Company” means any corporation or trade or business during any
period during which it is, along with the Company, a member of a controlled
group of corporations or a controlled group of trades or businesses, as
described in sections 414(b) and 414(c), respectively, of the Code.
1.22    Restatement Effective Date.
January 1, 2020.
1.23    Retirement Plan.
The term “Retirement Plan” means the AG US Group Services Inc. Employee
Retirement Plan.
1.24    Retirement Plan Deferral Election.
The term “Retirement Plan Deferral Election” means the Participant’s deferral
election for the Retirement Plan.
1.25    Separation from Service.
A separation from service with an Employer within the meaning of Code Section
409A(a)(2)(A)(i) and regulations thereunder.
1.26    Specified Employee.
For purposes of the Plan, the term “Specified Employee” shall be defined in
accordance with Treas. Reg. §1.409A-1(i) and such rules as may be established by
the Chief Executive Officer of the Company or his or her delegate from time to
time.
1.27    Years of Service.
A Participant’s “Years of Service” shall be measured by employment during a
twelve (12) month period commencing with the Participant’s date of hire and
anniversaries thereof.
ARTICLE 2    -Participation
2.1    Commencement of Participation.
Each Eligible Employee shall become a Participant at the earlier of the date on
which his or her Deferral Election first becomes effective or the date on which
an Employer Core Retirement Contribution or Employer Discretionary Contribution
is first credited to his or her Account.


4



--------------------------------------------------------------------------------





2.2    Loss of Eligible Employee Status.
A Participant who is no longer an Eligible Employee shall not be permitted to
submit a Deferral Election and all Deferrals for such Participant shall cease
immediately when such Participant is no longer an Eligible Employee (including,
for the avoidance of doubt, as a result of a Separation from Service). Amounts
credited to the Account of a Participant who is no longer an Eligible Employee
shall continue to be held pursuant to the terms of the Plan and shall be
distributed as provided in Article 6.
ARTICLE 3    Contributions
3.1    Deferral Elections – General.
A Participant may make a Deferral Election for a Plan Year if contributions for
such Participant to the Retirement Plan would be limited by the provisions of
Section 415 of the Code based on a Retirement Plan Deferral Election of seven
percent (7%) of the Participant’s Compensation. Once such contributions to the
Retirement Plan are limited by Section 415 of the Code, then his or her
Compensation for that period of the Plan Year after his or her before-tax
elective deferral contributions to the Retirement Plan are so limited will
continue to be reduced by, and the Participant’s Account under the Plan will be
credited with, an amount based on such Participant’s Deferral Election;
provided, however, that in order to make a Deferral Election for the Plan for a
Plan Year, the Participant must agree to make a Retirement Plan Deferral
Election for the Retirement Plan of seven percent (7%) of the Participant’s
Compensation for the same Plan Year; provided, further, that such continuing
before-tax elective deferral contributions to the Plan shall be made pursuant to
the Deferral Election made by the Participant prior to the beginning of the Plan
Year (or with respect to a newly-eligible Participant, within 30 days of first
becoming eligible to participate), as described in Section 3.2, and such
Deferral Election shall indicate the percentage of Compensation to be
contributed to the Plan after before-tax elective deferral contributions to the
Retirement Plan have been limited under Section 415 of the Code. The
Participant’s Deferral Election with respect to the Plan and Retirement Plan
Deferral Election with respect to the Retirement Plan are irrevocable for that
Plan Year in accordance with Section 3.2 hereto; provided, however, that a
cessation of Deferrals to the Plan and the Retirement Plan shall be allowed if
required by the terms of the Retirement Plan (or by any other tax-qualified
retirement plan maintained by an Employer which includes a cash or deferred
feature under Code section 401(k) plan) in order for the Participant to obtain a
hardship withdrawal from the Retirement Plan or such other tax-qualified 401(k)
plan, or if required under Section 6.4 (Unforeseeable Emergency) of the Plan.
Deferrals under the Plan shall not be made available to such Participant, except
as provided in Article 6, and shall reduce such Participant’s Compensation from
the Employer in accordance with the provisions of the applicable Deferral
Election.
3.2    Time of Election.
A Deferral Election shall be void if it is not made in a timely manner as
follows:
(a)
A Deferral Election with respect to any Compensation must be submitted to the
Administrator before the beginning of the calendar year during which the amount
to be deferred will be earned. As of December 31 immediately preceding the first
day of each calendar year, said Deferral Election is irrevocable for the
calendar year.

(b)
Notwithstanding the foregoing, in a year in which an Employee first becomes an
Eligible Employee and the terms of Section 3.2(a) are not satisfied for such
year, and provided that such Employee is not eligible to participate in any
other account balance arrangement maintained by the Company or a Related Company
which is subject to Code Section 409A, such Deferral Election shall be filed
within thirty (30) days after the date on which an Employee first becomes an
Eligible Employee, with respect to Compensation to be earned during the
remainder of the calendar year after such election is made.

3.3    Distribution Elections.
To the extent provided in Section 6.3, a Participant may elect the time and form
of the distribution.
3.4    Additional Requirements.
The Deferral Election, subject to the limitations set forth in Sections 3.1 and
3.2 hereof, shall comply with the following additional requirements:
(a)
Deferrals may be made in whole percentages only.

(b)
The maximum amount that a Participant may elect pursuant to a Deferral Election
is six percent (6%) of the Participant’s Compensation that is payable after the
contributions to the Retirement Plan for such Participant have reached the Code
Section 415 limits, as described in Section 3.1.

(c)
Notwithstanding the provisions of section 3.1, a Participant’s Deferral Election
under the Plan shall be effective and an amount shall be credited to the
Participant’s Account in accordance with Section 3.1 (and Matching Contributions
shall be credited to the Participant’s Account in accordance with section 3.5
and Employer Core Retirement Contributions shall be credited to the
Participant’s Account in accordance with section 3.6) for a Plan Year only if
the Participant’s before-tax elective deferral contributions pursuant to the
Retirement Plan together with an Employer’s contributions pursuant to the
Retirement Plan collectively have reached the maximum amount permitted under
Section 415 of the Code.

3.5    Matching Contribution.
Subject to the requirements of Sections 3.1, 3.2 and 3.4, for any Plan Year, a
Participant's Account shall be credited with Matching Contributions in an amount
equal to the amount of Deferrals credited to the Participant’s account pursuant
to such Participant’s Deferral Election for such Plan Year pursuant to Section
3.4(b) above.
3.6    Employer Core Retirement Contribution.
Subject to the requirements of Sections 3.1, 3.2 and 3.4, for any Plan Year, a
Participant's Account shall be credited with Employer Core Retirement
Contributions in an amount equal to six percent (6%) of the Participant’s
Compensation that is payable after the contributions to the Retirement Plan for
such Participant have reached the Code Section 415 limits, as described in
Sections 3.1 and 3.4(c).
3.7    Employer Discretionary Contributions.
For any Plan Year, a Participant’s Account may be credited with an additional
amount, as determined by an Employer in its sole discretion, which amount, if
any, shall be allocated to the accounts of that Participant or group of
Participants designated by the Employer it its sole discretion. Such
discretionary contribution shall be allocated to the Account of such designated
Participant in an amount equal to a percentage of such Participant’s
Compensation for the Plan Year.
3.8    Crediting of Contributions.
(a)
Deferrals shall be credited to a Participant’s Account pursuant to Section 3.1
at the same time that before-tax elective deferral contributions would otherwise
have been credited to his or her accounts under the Retirement Plan.

(b)
Matching Contributions shall be credited to a Participant’s Account pursuant to
Section 3.5 at the same time that matching contributions would otherwise have
been credited to his or her accounts under the Retirement Plan.

(c)
Employer Core Retirement Contributions shall be credited to a Participant’s
Account pursuant to Section 3.6 at the same time that Employer Core
Contributions would otherwise have been credited to his or her accounts under
the Retirement Plan.

(d)
Employer Discretionary Contributions, if any, shall be credited to a
Participant’s Account pursuant to the Section 3.7 at soon as practicable
following the Employer’s determination to credit such contribution to
Participant Accounts.

ARTICLE 4    Vesting
4.1    Vesting of Deferrals.
A Participant shall be one hundred percent (100%) vested in that portion of his
or her Account attributable to Deferrals.
4.2    Vesting of Matching Contributions.
A Participant shall have a vested right to the portion of his or her Account
attributable to Matching Contribution(s) upon the earlier of the Participant's
attainment of sixty-five (65) years of age or the Participant’s completion of
one (1) Year of Service.
4.3    Vesting of Employer Core Retirement Contributions.
A Participant shall have a vested right to the portion of his or her Account
attributable to Employer Core Retirement Contributions upon the earlier of the
Participant's attainment of sixty-five (65) years of age or the Participant’s
completion of one (1) Year of Service.
4.4    Vesting of Employer Discretionary Contributions.
A Participant shall have a vested right to the portion of his or her Account
attributable to Employer Discretionary Contributions upon the earlier of the
Participant's attainment of sixty-five (65) years of age or the Participant’s
completion of one (1) Year of Service.
4.5    Vesting in Event of Death.
A Participant who incurs a Separation from Service due to death shall be fully
vested in the amounts credited to his or her Account as of the date of death.
4.6    Forfeiture of Accounts.
Any amounts credited to a Participant’s Account that are not vested at the time
of his or her Separation from Service shall be forfeited.
ARTICLE 5    Accounts
5.1    Accounts.
The Administrator shall establish and maintain a bookkeeping “Account” in the
name of each Participant. Each Participant’s Account shall be credited with
Deferrals, Matching Contributions, Employer Core Retirement Contributions, and
Employer Discretionary Contributions, if any, allocable thereto, and the
Participant’s allocable share of any earnings or losses credited to the
Participant’s Account in accordance with Section 5.2, and the Administrator may
establish bookkeeping subaccounts as it deems desirable to reflect such
Deferrals, Matching Contributions, Employer Core Retirement Contributions, and
Employer Discretionary Contributions, and earnings and losses allocable thereto.
A Participant’s Account shall also be credited with amounts (and in the
Administrator’s discretion, a subaccount established) reflecting amounts, if any
credited to the Participant under the Plan as in effect immediately prior to the
amendment and restatement of the Plan on the Effective Date; and on and after
the Effective Date, such amounts shall be subject to the terms of the Plan as
amended and restated (and to the extent required to comply with Code Section
409A, any provision of the Plan as amended and restated shall be effective and
apply to such amounts prior to the Effective Date). Each Participant’s Account
shall be reduced by any distributions made plus any federal and state tax
withholding, and any social security withholding tax as may be required by law.
Distributions from an Account to a Specified Employee, as defined in Section
1.26, shall be subject to the requirements of Section 6.1(c).
5.2    Investments, Gains and Losses.
(a)
A Participant may direct that his or her Account established pursuant to Section
5.1 may be credited with earnings and losses as if they were invested in one or
more Investment Funds as made available by the Company, including the Employer
Stock Fund (as defined in Exhibit A), subject to the rules and regulations set
forth in Exhibit A; provided, that no new election to invest in the Employer
Stock Fund may be made on or after the Restatement Effective Date. The Company
may from time to time change the Investment Indexes for purposes of this Plan.

(b)
The Administrator shall adjust the amounts credited to each Participant’s
Account to reflect Deferrals, Matching Contributions, Employer Core Retirement
Contributions, Employer Discretionary Contributions, investment experience,
distributions and any other appropriate adjustments. Such adjustments shall be
made as frequently as is administratively feasible (and to the extent permitted
under Code section 409A).

(c)
A Participant may change his or her selection of Investment Funds no more than
six (6) times each Plan Year with respect to his or her Account by filing a new
election in accordance with procedures established by the Administrator. An
election shall be effective as soon as administratively feasible following the
date of the change as indicated in writing by the Participant.

(d)
Notwithstanding a Participant’s ability to designate the Investment Funds or
Index in which his or her Account shall be deemed invested, neither the Company,
any Employer, nor the Administrator shall have no obligation to invest any funds
in accordance with the Participant’s election. Participants’ Account shall
merely be bookkeeping entries on the applicable Employer’s books, and no
Participant shall obtain any property right or interest in any Investment Index
or Investment Fund.

ARTICLE 6    Distributions
6.1    Commencement of Distribution.
Payment of a Participant’s Account balances shall be made (or, if payment is
made in installments, shall commence) within 60 days of the Participant’s
Separation from Service, subject to the following:
(a)
If the Participant becomes Disabled prior to his or her Separation from Service
(regardless of whether the Participant remains employed for a period after
becoming Disabled), the Participant’s Account balances will be paid in a lump
sum within 60 days of becoming Disabled, without regard to any election made by
the Participant to receive installments. A Participant will be considered to be
“Disabled” for purposes of the Plan if he or she would be treated as “disabled”
in accordance with the provisions of Treas. Reg. §1.409A-3(i)(4).

(b)
If a Participant’s Separation from Service is his or her date of death, the
Participant’s Account balances will be paid in a lump sum within 60 days of
death.

(c)
If a Participant is a Specified Employee at the time of his or her Separation
from Service, and payment of benefits under the Plan is by reason of the
Participant’s Separation from Service, payments of benefits under the Plan may
not be paid before the date that is six months after the Participant’s
Separation from Service or, if earlier, the date of death of the Participant. At
the end of the six-month period described in the preceding sentence, amounts
that could not be paid by reason of the limitation in this paragraph (c) shall
be paid on the first business day of the seventh month following the Separation
from Service.

6.2    Lump Sum Distribution.
Except to the extent provided in Section 6.3, a Participant’s Account balances
will be paid in a lump sum in an amount equal to the Participant’s Account
balances determined as of the valuation date next prior to the payment date of
such lump sum.
6.3    Installments.
A Participant may elect to have all or a portion of his or her Account balances
paid in annual installments over a period elected by the Participant not
exceeding five years, subject to the following:
(a)    Payment of the portion of the Participant’s Account which consists of
amounts deferred (within the meaning of Section 409A) before January 1, 2015 and
any earnings or losses credited with respect to such amounts pursuant to Article
5 of the Plan will be made in installments rather than a lump sum only if, at
the time of the Participant’s Separation from Service, (i) the Participant has
attained at least age 55, (ii) the Participant has completed at least five Years
of Service, and (iii) the portion of the Participant’s Account which consists of
amounts deferred (within the meaning of Section 409A) before January 1, 2015 and
any earnings or losses credited with respect to such amounts pursuant to Article
5 of the Plan is equal to or greater than $50,000 as of the valuation date
coincident with or immediately prior to the Participant’s Separation from
Service.
Payment of the portion of the Participant’s Account which consists of amounts
deferred (within the meaning of Section 409A) after December 31, 2014 and any
earnings or losses credited with respect to such amounts pursuant to Article 5
of the Plan will be made in installments rather than a lump sum only if, at the
time of the Participant’s Separation from Service, (i) the Participant has
attained at least age 55, (ii) the Participant has completed at least five Years
of Service, and (iii) the portion of the Participant’s Account which consists of
amounts deferred (within the meaning of Section 409A) after December 31, 2014
and which the Participant elected to receive in installments pursuant to
subsection 6.3(b) and any earnings or losses credited with respect to such
amounts pursuant to Article 5 of the Plan is equal to or greater than $50,000 as
of the valuation date coincident with or immediately prior to the Participant’s
Separation from Service.
(b)    For the portion, if any, of a Participant’s Account which consists of
amounts deferred (within the meaning of Section 409A) before January 1, 2015 and
any earnings or losses credited with respect to such amounts pursuant to Article
5 of the Plan, payment will be made in installments rather than a lump sum only
if the Participant’s election to receive such installments was filed with the
Administrator no later than the 30th day following the date on which the
Participant first became eligible to participate in the Plan in accordance with
Section 2.1. For the portion of the Participant’s Account which consists of
amounts deferred (within the meaning of Section 409A) after December 31, 2014
and any earnings or losses credited with respect to such amounts pursuant to
Article 5 of the Plan, a Participant may elect, with respect to each Plan Year,
for distribution of amounts deferred during such Plan Year (and any earnings or
losses credited with respect to such amounts pursuant to Article 5 of the Plan)
to be made in installments rather than a lump sum by selecting installments (and
the number of years of such installments of up to five years) in the applicable
Deferral Election that applies for such Plan Year subject to the requirements of
Sections 3.1 and 3.2.
(c)    If the Participant dies while receiving installments, the Participant’s
remaining Account balances will be paid in a lump sum within 60 days of death.
(d)    The amount of each installment paid under this Section 6.3 will equal the
result of dividing the applicable portion of the Participant's Account balances
that the Participant elected to have distributed as installments (determined as
of the most recent valuation date occurring before the date on which such
payment is made) by the number of installments remaining immediately before the
payment with respect to such portion of the Participant’s Account.
(e)    The second, third, fourth, and fifth annual installments (as applicable)
will be paid during the first, second, third, and fourth calendar years,
respectively, after the calendar year in which the Participant’s Separation from
Service occurs; provided that (i) the time of payment within the calendar year
will be determined by the Administrator, except that the installment payable in
each such calendar year will be paid not more than 30 days after the anniversary
of the Separation from Service that occurs in that calendar year; and (ii) the
payment of the first and second installments will be subject to paragraph 6.1(c)
hereof (relating to the six-month delay for Specified Employees).
6.4    Unforeseeable Emergency.
The Administrator may permit the distribution of all or a portion of a
Participant’s Account if the Administrator, in its sole discretion, determines
that the Participant has experienced an unforeseeable emergency, but only to the
extent, if any, that such distribution would satisfy the requirements of Treas.
Reg. §1.409A-3(i)(3). Upon a distribution to a Participant under this Section
6.4, the Participant’s deferrals shall cease and no further deferrals shall be
made for such Participant for the remainder of the Plan Year.
6.5    Adjustments Prior to Commencement Date and During Installments.
Prior to payment of a Participant’s Account balances in a lump sum, and during
the period installments are being paid under Section 6.3, the remaining balances
in the Participant's Accounts shall continue to be invested at the direction of
the Participant and credited with earnings or losses in accordance with the
provisions of the Plan.
6.6    Separation from Service for Cause.
Notwithstanding anything to the contrary contained herein, in the event the
Participant has an involuntary Separation from Service for Cause, the
Participant shall only receive the return of his or her Deferrals including the
Participant’s allocable share of any earnings or losses credited on those
Deferrals pursuant to Section 5.2, above, and subject to Section 6.1(c)
(distributions to Specified Employees) above. Upon a Participant’s Separation
from Service for Cause, all amounts credited to Participant’s Account amounts
relating to Employer Matching Contribution(s), Employer Core Retirement
Contributions, and Employer Discretionary Contribution(s), including the
Participant’s allocable share of any earnings or losses credited on the
foregoing pursuant to Section 5.2, hereinabove, shall be forfeited. For purposes
of this Plan, “Cause” shall mean (i) engaging in misconduct that may be
materially injurious to the Company, an Employer, or a Related Company, (ii)
embezzlement or misappropriation of funds or property of the Company, an
Employer, or a Related Company, (iii) conviction of a felony or the entrance of
a plea of guilty or nolo contendere to a felony, (iv) conviction of any crime
involving fraud, dishonesty or breach of trust or the entrance of a plea of
guilty or nolo contendere to such a crime, (v) the violation of any rules,
policies, procedures or guidelines, including but not limited to the business
code of conduct guidelines, of the Company, an Employer, or a Related Company,
or (vi) failure or refusal by the Participant to devote full business time and
attention to the performance of his or her duties and responsibilities if such
breach has not been cured within five (5) days after notice is given to the
Participant.
ARTICLE 7    Beneficiaries
7.1    Beneficiaries.
In the event of a Participant’s death, the amount which would otherwise be
payable to the Participant shall be paid to one or more beneficiaries determined
in accordance with this Section 7. Each Participant may from time to time
designate one or more persons (who may be any one or more members of such
person’s family or other persons, administrators, trusts, foundations or other
entities) as his or her beneficiary under the Plan. Such designation shall be
made in a form prescribed by the Administrator. Each Participant may at any time
and from time to time, change any previous beneficiary designation, without
notice to or consent of any previously designated beneficiary, by amending his
or her previous designation in a form prescribed by the Administrator. If the
beneficiary does not survive the Participant (or is otherwise unavailable to
receive payment) or if no beneficiary is validly designated, then the amounts
payable under this Plan shall be paid to the Participant’s estate. If more than
one person is the beneficiary of a deceased Participant, each such person shall
receive a pro rata share of any death benefit payable unless otherwise
designated in the applicable form. If a beneficiary who is receiving benefits
dies, all benefits that were payable to such beneficiary shall then be payable
to the estate of that beneficiary.
7.2    Lost Beneficiary.
All Participants and beneficiaries shall have the obligation to keep the
Administrator informed of their current address until such time as all benefits
due have been paid. If a Participant or beneficiary cannot be located by the
Administrator exercising reasonable due diligence, then, in its sole discretion,
the Administrator may presume that the Participant or beneficiary is deceased
for purposes of the Plan and all unpaid amounts (net of due diligence expenses)
owed to the Participant or beneficiary shall be paid accordingly or, if a
beneficiary cannot be so located, then such amounts may be forfeited. Any such
presumption of death shall be final, conclusive and binding on all parties.
ARTICLE 8    Funding
8.1    Liability for Benefit Payments.
The amount of any benefit payable under the Plan shall be paid from the general
revenues of the Employer of the Participant with respect to whom the benefit is
payable; provided, however, that if a Participant has been employed by more than
one Employer, the portion of his or her Plan benefits payable by any such
Employer shall be that portion accrued while the Participant was employed by
that Employer, and earnings on such portion, as determined by the Company. An
Employer’s obligation under the Plan shall be reduced to the extent that any
amounts due under the Plan are paid from one or more trusts, the assets of which
are subject to the claims of general creditors of the Employer or any affiliate
thereof; provided, however, that nothing in the Plan shall require the Company
or any Employer to establish any trust to provide benefits under the Plan. It is
the intention of the parties hereto that this arrangement shall be unfunded for
tax purposes and for purposes of ERISA.
8.2    No Guarantee.
Neither a Participant nor any other person shall, by reason of the Plan, acquire
any right in or title to any assets, funds or property of the Company, any
Employer or any Related Company whatsoever, including, without limitation, any
specific funds, assets, or other property which any such entity, in its sole
discretion, may set aside in anticipation of a liability under the Plan. A
Participant shall have only a contractual right to the amounts, if any, payable
under the Plan, unsecured by any assets of the Company, any Employer or any
Related Company. Nothing contained in the Plan shall constitute that the assets
of the Company, any Employer or any Related Company shall be sufficient to pay
any benefits to any person.
8.3    Withholding of Employee Contributions.
The Administrator is authorized to make any and all necessary arrangements with
an Employer in order to withhold the Participant’s Deferrals under Section 3.1
hereof from his or her Compensation. The Administrator shall determine the
amount and timing of such withholding.
ARTICLE 9    Claims Administration
9.1    General.
The Administrator shall, in its sole discretion, determine if a Participant is
entitled to receive payment of a benefit under the Plan. If a Participant,
beneficiary or his or her representative is denied all or a portion of an
expected Plan benefit for any reason and the Participant, beneficiary or his or
her representative desires to dispute the decision of the Administrator, he or
she must file a written notification of his or her claim with the Administrator.
9.2    Claims Procedure.
Upon receipt of any written claim for benefits, the Administrator shall be
notified and shall give due consideration to the claim presented. If any
Participant or beneficiary claims to be entitled to benefits under the Plan and
the Administrator determines that the claim should be denied in whole or in
part, the Administrator shall, in writing, notify such claimant within ninety
(90) days of receipt of the claim that the claim has been denied. The
Administrator may extend the period of time for making a determination with
respect to any claim for a period of up to ninety (90) days, provided that the
Administrator determines that such an extension is necessary because of special
circumstances and notifies the claimant, prior to the expiration of the initial
ninety (90) day period, of the circumstances requiring the extension of time and
the date by which the Plan expects to render a decision. If the claim is denied
to any extent by the Administrator, the Administrator shall furnish the claimant
with a written notice setting forth:
(a)
the specific reason or reasons for denial of the claim;

(b)
a specific reference to the Plan provisions on which the denial is based;

(c)
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(d)
an explanation of the provisions of this Article.

9.3    Right of Appeal.
A claimant who has a claim denied wholly or partially under Section 9.2 may
appeal to the Administrator for reconsideration of that claim. A request for
reconsideration under this Section must be filed by written notice within sixty
(60) days after receipt by the claimant of the notice of denial under Section
9.2.
9.4    Review of Appeal.
Upon receipt of an appeal the Administrator shall promptly take action to give
due consideration to the appeal. Such consideration may include a hearing of the
parties involved, if the Administrator feels such a hearing is necessary. In
preparing for this appeal the claimant shall be given the right to review
pertinent documents and the right to submit in writing a statement of issues and
comments. After consideration of the merits of the appeal the Administrator
shall issue a written decision which shall be binding on all parties. The
decision shall specifically state its reasons and pertinent Plan provisions on
which it relies. The Administrator’s decision shall be issued within sixty (60)
days after the appeal is filed, except that the Administrator may extend the
period of time for making a determination with respect to any claim for a period
of up to sixty (60) days, provided that the Administrator determines that such
an extension is necessary because of special circumstances and notifies the
claimant, prior to the expiration of the initial sixty (60) day period, of the
circumstances requiring the extension of time and the date by which the Plan
expects to render a decision.
9.5    Designation.
The Administrator may designate any other person of its choosing to make any
determination otherwise required under this Article. Any person so designated
shall have the same authority and discretion granted to the Administrator
hereunder.
ARTICLE 10    General Provisions
10.1    Administrator.
(a)
The Administrator is expressly empowered to limit the amount of Compensation
that may be deferred; to interpret the Plan and to determine all questions
arising in the administration, interpretation and application of the Plan; to
employ actuaries, accountants, counsel, and other persons it deems necessary in
connection with the administration of the Plan; to request any information from
any Employer it deems necessary to determine whether the Employer would be
considered insolvent or subject to a proceeding in bankruptcy; and to take all
other necessary and proper actions to fulfill its duties as Administrator.

(b)
The Administrator, including any person or committee member to whom the Board
has delegated the authority to act on behalf of the Administrator, shall not be
liable for any actions by it, unless due to its own negligence, willful
misconduct or lack of good faith.

(c)
The Administrator, including any person or committee member to whom the Board
has delegated the authority to act on behalf of the Administrator, shall be
indemnified and saved harmless by the Employers from and against all personal
liability to which it may be subject by reason of any act done or omitted to be
done in its official capacity as Administrator in good faith in the
administration of the Plan, including all expenses reasonably incurred in its
defense in the event the Employers fail to provide such defense upon the request
of the Administrator. Any person or committee member acting on behalf of the
Administrator is relieved of all personal responsibility in connection with its
duties hereunder to the fullest extent permitted by law, short of breach of duty
to the beneficiaries.

10.2    No Assignment.
Benefits or payments under this Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Participant or the Participant’s
beneficiary, whether voluntary or involuntary, and any attempt to so anticipate,
alienate, sell, transfer, assign, pledge, encumber, attach or garnish the same
shall not be valid, nor shall any such benefit or payment be in any way liable
for or subject to the debts, contracts, liabilities, engagement or torts of any
Participant or beneficiary, or any other person entitled to such benefit or
payment pursuant to the terms of this Plan, except to such extent as may be
required by law. If any Participant or beneficiary or any other person entitled
to a benefit or payment pursuant to the terms of this Plan becomes bankrupt or
attempts to anticipate, alienate, sell, transfer, assign, pledge, encumber,
attach or garnish any benefit or payment under this Plan, in whole or in part,
or if any attempt is made to subject any such benefit or payment, in whole or in
part, to the debts, contracts, liabilities, engagements or torts of the
Participant or beneficiary or any other person entitled to any such benefit or
payment pursuant to the terms of this Plan, then such benefit or payment, in the
discretion of the Administrator, shall cease and terminate with respect to such
Participant or beneficiary, or any other such person.
10.3    No Employment Rights.
Participation in this Plan shall not be construed to confer upon any Participant
the legal right to be retained in the employ of the Employer, or give a
Participant or beneficiary, or any other person, any right to any payment
whatsoever, except to the extent of the benefits provided for hereunder. Each
Participant shall remain subject to discharge to the same extent as if this Plan
had never been adopted.
10.4    Incompetence.
If the Administrator determines that any person to whom a benefit is payable
under this Plan is incompetent by reason of physical or mental disability, the
Administrator shall have the power to cause the payments becoming due to such
person to be made to another for his or her benefit without responsibility of
the Administrator or the Employer to see to the application of such payments.
Any payment made pursuant to such power shall, as to such payment, operate as a
complete discharge of the Company, the Employers, and the Administrator.
10.5    Identity.
If, at any time, any doubt exists as to the identity of any person entitled to
any payment hereunder or the amount or time of such payment, the Administrator
shall be entitled to hold such sum until such identity or amount or time is
determined or until an order of a court of competent jurisdiction is obtained.
The Administrator shall also be entitled to pay such sum into court in
accordance with the appropriate rules of law. Any expenses incurred by the
Company, Employers, and Administrator incident to such proceeding or litigation
shall be charged against the Account of the affected Participant.
10.6    Other Benefits.
The benefits of each Participant or beneficiary hereunder shall be in addition
to any benefits paid or payable to or on account of the Participant or
beneficiary under any other pension, disability, annuity or retirement plan or
policy whatsoever.
10.7    Right of Setoff.
The Employer may, to the extent permitted by applicable law, deduct from and
setoff against any amounts payable to a Participant from this Plan such amounts
as may be owed by a Participant to the Employer, although the Participant shall
remain liable for any part of the Participant’s payment obligation not satisfied
through such deduction and setoff; provided, however, that this setoff may occur
only at the date on which the amount would otherwise be distributed to the
Participant as required by Code Section 409A. By electing to participate in the
Plan and deferring compensation hereunder, the Participant agrees to any
deduction or setoff under this Section 10.7.
10.8    Expenses.
All expenses incurred in the administration of the Plan, whether incurred by the
Employers or the Plan, shall be paid by the Employers.
10.9    Insolvency.
If an Employer establishes a trust to pay benefits hereunder, as described in
Section 8.1, should the Employer be considered insolvent (as defined by such
trust), the Employer, through its Board and chief executive officer, shall give
immediate written notice of such to the Administrator of the Plan and the
trustee of such trust. Upon receipt of such notice, the Administrator or trustee
shall cease to make any payments to Participants who were Employees of the
Employer or their beneficiaries and shall hold any and all assets attributable
to the Employer for the benefit of the general creditors of the Employer.
10.10    Amendment, Modification, Suspension or Termination.
The Company may, at any time, in its sole discretion, amend, modify, suspend or
terminate the Plan in whole or in part, except that no such amendment,
modification, suspension or termination shall have any retroactive effect to
reduce any amounts allocated to a Participant’s Accounts. In the event that this
Plan is terminated, to the extent required under Code Section 409A, the
distribution of the amounts credited to a Participant’s Accounts shall not be
accelerated but shall be paid at such time and in such manner as determined
under the terms of the Plan immediately prior to termination as if the Plan had
not been terminated; and notwithstanding anything to the contrary contained
herein, the Company, in its sole discretion, may distribute all Participants’
Accounts no earlier than twelve (12) calendar months from the date of the Plan
termination and no later than twenty-four (24) calendar months from the date of
the Plan termination, provided that the Company also satisfies any additional
requirements as may be imposed by Code Section 409A and regulations thereunder.
10.11    Termination Due to Change-in-Control.
The Employer may decide in its discretion to terminate the Plan in the event of
a change-in-control, within the meaning of Code Section 409A and regulations
thereunder, and distribute all Participants Accounts within twelve (12) months
of the effective date of the change-in-control as allowed by applicable law. Any
corporation or other business organization that is a successor to the Employer
by reason of a change-in-control shall have the right to become a party to the
Plan by adopting the same by resolution of the entity’s board of directors or
other appropriate governing body. If within thirty (30) days from the effective
date of the change-in-control such new entity does not become a party hereto, as
above provided, the full amount of the Participant’s Account shall become
immediately distributable to the Participant.
10.12    Construction.
All questions of interpretation, construction or application arising under or
concerning the terms of this Plan shall be decided by the Administrator, in its
sole and final discretion, whose decision shall be final, binding and conclusive
upon all persons.
10.13    Governing Law.
This Plan shall be governed by, construed and administered in accordance with
the applicable provisions of ERISA, Code Section 409A, and any other applicable
federal law, provided, however, that to the extent not preempted by federal law
this Plan shall be governed by, construed and administered under the laws of the
New York, other than its laws respecting choice of law.
10.14    Severability.
If any provision of this Plan is held invalid or unenforceable, its invalidity
or unenforceability shall not affect any other provision of this Plan and this
Plan shall be construed and enforced as if such provision had not been included
therein. If the inclusion of any Employee (or Employees) as a Participant under
this Plan would cause the Plan to fail to comply with the requirements of
sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, or Code Section 409A, then
the Plan shall be severed with respect to such Employee or Employees, who shall
be considered to be participating in a separate arrangement.
10.15    Headings.
The Article headings contained herein are inserted only as a matter of
convenience and for reference and in no way define, limit, enlarge or describe
the scope or intent of this Plan nor in any way shall they affect this Plan or
the construction of any provision thereof.
10.16    Terms.
Capitalized terms shall have meanings as defined herein. Singular nouns shall be
read as plural, masculine pronouns shall be read as feminine, and vice versa, as
appropriate.
10.17    409A Compliance.
It is intended that this Plan comply with Code Section 409A in accordance with
Internal Revenue Service Notice 2005-1 (and any subsequent IRS notices or
guidance), and this Plan will be interpreted, administered and operated in good
faith accordingly. In the event that any provision of this Plan is inconsistent
with Code Section 409A or such guidance, then the applicable provisions of Code
Section 409A shall supersede such provision. Nothing herein shall be construed
as an entitlement to or guarantee of any particular tax treatment to a
Participant.


5



--------------------------------------------------------------------------------






Exhibit A
AG US GROUP SERVICES INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Employer Stock Fund Rules and Regulations
Subject to the following restrictions and limitations, Participants may elect
the Employer Stock Fund as an Investment Index alternative for all or a portion
of their Accounts; provided, that, no new elections to invest in the Employer
Stock Fund shall be permitted on or after the Restatement Effective Date. To the
extent that the “Employer Stock Fund” is chosen as a Participant’s Investment
Index for all or a portion of an Account, the Account will be credited with
Units, with each such Unit representing the right to receive one share of common
stock of Assured Guaranty Ltd. (“Shares”) upon a distribution from the Plan
pursuant to Article 6. The number of Units credited to such Participant’s
Account will be equal to the number of Shares which could have been purchased
with the value of the Account deemed invested in the Employer Stock Fund based
on the fair market value of a Share at the time of such deemed purchase.
A-1. Eligibility. Participants who are selected by the Administrator are
eligible to invest all or a portion of their Accounts in the Employer Stock
Fund. Notwithstanding anything herein to the contrary, Participants are not
eligible invest in the Employer Stock Fund on or after the Restatement Effective
Date.
A-2. Allocations to Employer Stock Fund. A Participant may elect to have all or
a portion of such Participant’s Account allocated to the Employer Stock Fund.
Any such election under this subsection A-2 will be effective not earlier than
the date the election is filed with the Administrator or its delegate. Such
election to allocate a portion of such Account to the Employer Stock Fund shall
be irrevocable, and any such portion of the Participant’s Account allocated to
the Employer Stock Fund shall remain allocated to the Employer Stock Fund until
the Participant receives a distribution from the Plan pursuant to Article 6 with
the number of Shares to be distributed to such Participant equal to the number
of Units held in such Participant’s Account. An election to allocate a portion
of a Participant’s Account to the Employer Stock Fund may only be made at a time
when a Participant would be permitted to purchase or sell actual Shares in
accordance with the Policy on Trading in Securities Related to Assured Guaranty
Ltd. or any of its Subsidiaries, as from time to time in effect, or any
replacement policy relating to trading in the Company’s securities (the “Insider
Trading Policy”). To the extent permitted by the Administrator, a Participant
may elect to have amounts which are first credited to the Participant’s Account
credited directly to the Employer Stock Fund, provided, however that such
election regarding initial contributions shall be subject to the same
requirements and restrictions described above in this subsection A-2 with
respect to elections to have an existing portion of a Participant’s Account
allocated to the Employer Stock Fund.


A-1



--------------------------------------------------------------------------------





A-3. Dividends. To the extent that any record date for dividends on Shares
occurs during the period in which all or a portion of a Participant’s Account is
allocated to the Employer Stock Fund, the Participant’s Account will be credited
with an amount equal to the dividends that would be payable with respect to such
Units, determined as though each Unit credited to the Participant’s Account was
a Share (the “Deemed Dividends”). The Deemed Dividends shall be credited to an
Investment Index that is a money market fund or other similar Investment Index
selected by the Administrator.


A-2

